UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-4491



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES L. SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. William B. Traxler, Jr., District
Judge. (CR-96-883)


Submitted:   May 19, 1999                   Decided:   June 25, 1999


Before WIDENER and HAMILTON, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Donald F. Samuel, GARLAND, SAMUEL & LOEB, P.C., Atlanta, Georgia,
for Appellant. J. Rene Josey, United States Attorney, David C.
Stephens, Assistant United States Attorney, Greenville, South Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A jury convicted Charles L. Smith of conspiracy to commit mail

fraud in violation of 18 U.S.C. § 1341 (1994).     Smith was subse-

quently sentenced to fifty months’ imprisonment.   On appeal, Smith

maintains that the district court erred in: (1) denying his motion

to dismiss the indictment on the basis that the McCarran-Ferguson

Act precludes federal prosecution in this case; (2) failing to take

corrective action when the Government referred to the entry of a

guilty plea by a co-conspirator; (3) failing to direct the prose-

cutor not to refer to matters outside the record during closing

argument; (4) failing to strike a witness’s testimony; and (5) en-

hancing his sentence for obstruction of justice pursuant to U.S.

Sentencing Guidelines Manual   § 3C1.1 (Nov. 1997).   Smith further

claims that the district court’s alleged cumulative errors rendered

his trial fundamentally unfair.

     We have reviewed the record and find no reversible error.

Accordingly, we affirm Smith’s conviction and sentence.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2